Order filed July 16, 2019




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00320-CV
                              NO. 14-19-00321-CV
                                  ____________

          IN THE INTEREST OF G.A.A.-G., J.S.A.-S., CHILDREN


                   On Appeal from the 309th District Court
                            Harris County, Texas
               Trial Court Cause Nos. 2007-20638 & 2008-39339

                                    ORDER

      These are accelerated appeals from judgments in suits in which the
termination of the parent-child relationship is at issue. A jury trial took place
between March 14, 2013 and April 10, 2013. Clerk’s records were filed in these
appeals on April 25, 2019 and April 29, 2019.

      Our review of the records has determined that a relevant item has been omitted
from the clerk’s records. See Tex. R. App. P. 34.5(c). The records do not contain a
copy of the jury charge.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before August 1, 2019, containing the jury charge.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.




                                       PER CURIAM